UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
JOHN DOE, et al.,                         )
                                          )
              Plaintiffs,                 )
                                          )
              v.                          )      No. 18-cv-0066 (KBJ)
                                          )
SYRIAN ARAB REPUBLIC, et al.,             )
                                          )
              Defendants.                 )
                                          )


                 MEMORANDUM OPINION ADOPTING
       REPORT & RECOMMENDATION OF THE MAGISTRATE JUDGE

       Plaintiff John Doe was transiting through the Brussels International Airport in

March of 2016, when a local cell of the Islamic State of Iraq and the Levant (“ISIS”)

detonated two explosives in the airport’s departure hall. (See Compl., ECF No. 4,

¶¶ 19–22.) Doe survived this terrorist attack, but was allegedly severely injured. (See
id. ¶ 20.) In the instant lawsuit—which has been filed against Defendants Syrian Arab

Republic (“Syria”) and the Syrian Military Intelligence (“SMI”) —Doe, his wife, and

their son (collectively “Plaintiffs”) seek compensatory and punitive damages to account

for the physical and mental injuries that they have suffered as a result of the horrific

bombing. (See id. at 18–19 (“Prayer for Relief”).)

       Because Syria and SMI failed to appear to defend themselves against this legal

action, Plaintiffs filed a motion for default judgment. (See Pls.’ Mem. in Supp. of Mot.

for Default J. (“Pls.’ Mot.”), ECF No. 31-1.) The Court referred this matter to a

Magistrate Judge for a Report and Recommendation (“R&R”) on that motion (see Min.

Order of Jan. 16, 2020), and before this Court at present is the R&R that the assigned
Magistrate Judge, G. Michael Harvey, has filed with respect to Plaintiffs’ motion. (See

Report and Recommendation, ECF No. 37.) 1 The R&R reflects Magistrate Judge

Harvey’s opinion that Plaintiffs’ motion for default judgment should be granted, and

that this Court should award a total of $42,000,000 in punitive and compensatory

damages. (See id. at 40.)

       First, Magistrate Judge Harvey concludes that this Court has jurisdiction over

this matter consistent with the Foreign Sovereign Immunities Act (“FSIA”). According

to the R&R, this Court has subject-matter jurisdiction pursuant to section 1330(a) of

Title 28 of the United States Code (id. at 11–12), given that “this lawsuit falls within

the FSIA’s ‘terrorism exception’ because Defendants provided material support and

resources to ISIS, causing Plaintiffs’ personal injuries as a result of an extrajudicial

killing” (id. at 12–13; see also id. at 13–25 (detailing the evidence that Plaintiffs have

offered with respect to the allegation that Defendants provided material support to ISIS,

and concluding that this support was a legally sufficient cause of the terrorist attack)).

Additionally, Magistrate Judge Harvey explains that this Court has personal jurisdiction

over Defendants pursuant to section 1330(b) of Title 28 of the United States Code,

because effective service has been made through a diplomatic note in accordance with

the FSIA requirements. (See id. at 25–27.)

       Next, Magistrate Judge Harvey determines that Plaintiffs have established three

substantive bases for liability under viable tort causes of action. (See id. at 28.)

According to the R&R, the elements of an assault have been sufficiently established:



1
 The redacted version of the Report and Recommendation, which is 41 pages long, is attached hereto as
Appendix A.



                                                 2
“Defendants acted with intent to cause harmful contact and put John Doe in imminent

apprehension” of such contact, and John Doe’s “apprehension of harmful contact fully

manifested itself” as a result of the explosions that “knocked him off his feet” and

“caused him to lose consciousness.” (Id. at 29.) In addition, Magistrate Judge Harvey

concludes that John Doe has sufficiently established that Defendants are liable under a

battery theory, because “acts of terrorism are, by their very nature, intended to harm [,]”

and, “[a]s a result of the bombing, John Doe suffered from a wide array of injuries[.]”

(Id. (cleaned up).) Magistrate Judge Harvey further explains that “Jane Doe and their

son [have] experienced severe emotional distress resulting from the attack [,]” and that

“immediate family members of terrorism victims may state a claim for [intentional

infliction of emotional distress] even if they were not present when the attack

occurred.” (Id. at 30 (citing Republic of Sudan v. Owens, 194 A.3d 38, 42 (D.C.

2018)).)

       Magistrate Judge Harvey also explains that Plaintiffs are entitled to

compensatory damages (see id. at 31–36), and that punitive damages are proper in this

case (see id. at 36–39). With respect to John Doe’s damages, the R&R compares this

case to others involving terrorist attacks (see id. (citing Peterson v. Islamic Republic of

Iran, 515 F. Supp. 2d 25, 53 (D.D.C. 2007); Valore v. Islamic Republic of Iran, 700 F.

Supp. 2d 52, 84 (D.D.C. 2010); Wamai v. Republic of Sudan, 60 F. Supp. 3d 84, 92–93

(D.D.C. 2014)), and concludes that neither a downward departure nor an upward

departure from the baseline award of $5,000,000 in compensatory damages that is

routinely awarded to persons suffering substantial injuries in terrorist attacks is

warranted (see id. at 34). Additionally, Magistrate Judge Harvey recommends a




                                             3
baseline solatium award of $4,000,000 to Jane Doe, for her “[m]ental anguish,

bereavement, and grief” resulting from John Doe’s injuries, which is consistent with

past awards to spouses of injured victims of terrorist attacks (id. (quoting Fraenkel v.

Islamic Republic of Iran, 892 F.3d 348, 356–57 (D.C. Cir. 2018))), and a baseline

solatium award of $1,500,000 to John and Jane Doe’s son, which is also consistent with

past awards to “children of surviving terrorism victims who experienced lasting

emotional distress” (id. at 36 (citing Bland v. Islamic Republic of Iran, 831 F. Supp. 2d
150, 157 (D.D.C. 2011))). Citing other similar cases, Magistrate Judge Harvey also

concludes that punitive damages are appropriate in this case ( see id. at 37 (citing

Oveissi v. Islamic Republic of Iran, 879 F. Supp. 2d 44, 55 (D.D.C. 2012))), and

recommends that the Court follow one of the three standard approaches to calculating

such damages: “multiply the total compensatory-damages award by a factor of between

one and five” (id. at 38 (citing Fritz v. Islamic Republic of Iran, 324 F. Supp 3d 54, 65

(D.D.C. 2018))). “Given the nature of the bombing, the Plaintiffs’ injuries, and awards

given in similar cases, the [Magistrate Judge] recommends . . . applying a multiplier of

three[,]” for a total of $31,500,000 in punitive damages. (Id. at 39.)

       In addition to articulating these conclusions, the R&R also advise s the parties in

this case that any of them may file written objections to the findings and

recommendations of the Magistrate Judge (see id. at 41), and it further explains that the

failure to file timely objections might result in waiver of review of the matters

addressed therein (see id.). Under this Court’s local rules, any party who objects to a n

R&R filed by a Magistrate Judge must file a written objection with the Clerk of the

Court within 14 days of the party’s receipt of the R&R. See LCvR 72.3(b). The due




                                             4
date for objections to Magistrate Judge Harvey’s R&R in the instant case has passed,

and none have been filed.

      This Court has reviewed Magistrate Judge Harvey’s report, and agrees with its

careful and thorough analysis and conclusions. Thus, the Court will ADOPT the

Report and Recommendation in its entirety. Accordingly, Plaintiff’s Motion for Default

Judgment will be GRANTED, and the Court will enter judgment by default against

Defendants and in favor of Plaintiffs in the amount of $42,000,000. This award

consists of: $5,000,000 as compensatory damages for John Doe’s injuries; $4,000,000

for Jane Doe’s injuries; $1,500,000 for injuries to John and Jane Doe’s son; and

$31,500,000 as punitive damages. A separate Order accompanies this Memorandum

Opinion.



DATE: September 10, 2020                 Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge




                                           5